993 F.2d 1547
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ludie MARSH, Plaintiff-Appellant,v.Jim JOHN, Dennis Lapso, Noble Cylar, Patrick Quinn, andRobert Brooks, Defendants-Appellees.
No. 92-3333.
United States Court of Appeals, Sixth Circuit.
May 19, 1993.

Before:  MILBURN, RYAN, and NORRIS, Circuit Judges.
PER CURIAM.


1
Plaintiff, Ludie Marsh, appeals from an order of the district court which denied his motion for reconsideration of a previous order of that court which dismissed his claims as being barred by federal and state statutes of limitation.


2
Having carefully considered the record on appeal and the briefs of the parties, we are not persuaded that the district court erred in denying the motion for reconsideration.


3
As the reasons why judgment should have been entered for defendants have been articulated by the district court, the issuance of a full written opinion by this court would be duplicative and serve no useful purpose.   Accordingly, the judgment of the court is affirmed upon the reasoning set out by that court in its order dated March 16, 1992.